Temple, J.,
delivered the opinion of the Court, Crockett, J., Bhodes, C. J., and Sprague, J., concurring:
The statement on motion for a new trial, does not specify particularly wherein the evidence is insufficient .to sustain the judgment, nor does it specify any error alleged to have *83occurred at the trial. The only specifications of error are:
First — That the decision of the Court is against law.
Second — That upon the facts and evidence, the Court should have rendered its decision in favor of plaintiff.
This is clearly insufficient, as was held in Brumagim v. Bradshaw, (39 Cal. 24.)
If we could regard the statement, however, we are still of the opinion that the judgment must be affirmed.
The order levying the assessment, for which the note of Yandewater was given, was made at a special meeting of the Trustees, and there appears to be no substantial conflict in the authorities upon the proposition that, when there is no different provision in the charter or by-laws of a corporation, such meetings must be called by giving personal notice to each member of the Board of Trustees. The fifth section of the Act of 1853 (Statutes 1853, p. 281), which provides that a majority of the whole number of the Trustees shall form a Board for the transaction of business, and every decision of a majority of the persons duly assembled as a Board shall be valid, etc., does not change the rule. The question as to when they shall be considered as duly assembled is not settled by the statute.
The judgment and order are affirmed.